Citation Nr: 0947556	
Decision Date: 12/16/09    Archive Date: 12/31/09

DOCKET NO.  06-34 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) benefits under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel

INTRODUCTION

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The Veteran served on active duty with the United States Army 
Air Corps from September 1942 to October 1945.  He died on 
February [redacted], 2005; the appellant is the Veteran's surviving 
spouse.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision by the 
Waco, Texas, Regional Office (RO) of the United States 
Department of Veterans Affairs (VA), which denied entitlement 
to the benefits sought.

In her November 2006 substantive appeal, the appellant 
requested a hearing before a Veterans Law Judge at the RO.  
This Travel Board hearing was scheduled for August 2009, and 
notice was mailed to the appellant at her address of record 
in June 2009.  However, she failed to report for the hearing, 
without explanation.  In October 2009 correspondence, the 
appellant's representative requested scheduling of a Travel 
Board hearing, apparently under the mistaken impression that 
no hearing had ever been scheduled.  This is taken as a 
motion to reschedule.

No rescheduling of the Travel Board hearing is required.  The 
appellant was notified of the hearing, and of the procedures 
for cancelling or rescheduling.  She has not offered any 
explanation or showing of good cause for her failure to 
report; she was informed in the June 2009 notice of the need 
for such if rescheduling was desired.  Her motion for 
rescheduling is therefore denied.

Also in October 2009 correspondence, the appellant, through 
her representative, raised a claim of clear and unmistakable 
error (CUE) in a May 1982 rating decision which discontinued 
entitlement to a total disability evaluation based on 
individual unemployability (TDIU).  This claim is referred to 
the RO for appropriate action, and is discussed further in 
the REMAND section below.

The issue of entitlement to DIC benefits under 38 U.S.C.A. 
§ 1318 is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The death certificate reveals that the Veteran died on 
February [redacted], 2005; the listed cause of death is pneumonia due 
to or as a consequence of dementia.

2.  At the time of his death, the Veteran was service 
connected for bilateral hearing loss, rated 80 percent; 
neurosis/conversion disorder, rated 30 percent; syphilis, 
rated 0 percent; and maxillary sinusitis, rated 0 percent.  

3.  The Veteran's dementia is not shown to be causally 
related to service or any service connected disability.

4.  A service connected disability did not cause or 
substantially and materially contribute to the Veteran's 
death, nor did any service connected disability hasten the 
Veteran's death.


CONCLUSION OF LAW

The criteria for entitlement to service connection for the 
cause of the Veteran's death have not been met.  38 U.S.C.A. 
§§ 1310, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.312 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide. 38 U.S.C.A. § 5103(a).  In cases of service 
connection for the cause of death, notice must also include 
information on what disabilities the Veteran was service 
connected for at the time of death, and how to establish 
service connection for additional disabilities.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In 
any event, the Veteran has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).

The RO provided the appellant with notice in April 2009, 
subsequent to the initial adjudication.  While the notice was 
not provided prior to the initial adjudication, the claimant 
has had the opportunity to submit additional argument and 
evidence, and to meaningfully participate in the adjudication 
process.  The claim was subsequently readjudicated in a June 
2009 supplemental statement of the case, following the 
provision of notice.  The appellant has not alleged any 
prejudice as a result of the untimely notification, nor has 
any been shown.  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.  

While the notification did not advise the appellant of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claim for service connection is denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993). 

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, obtained a medical opinion 
as to the cause of the Veteran's death, and afforded the 
appellant the opportunity to give testimony before the Board; 
she did not avail herself of that opportunity.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the appellant's claims file; and 
the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

II.  Service Connection for the Cause of the Veteran's Death

When a veteran dies from a service connected disability, VA 
shall pay DIC to the veteran's surviving spouse.  38 U.S.C.A. 
§ 1310.  The death of a veteran will be considered service 
connected when the evidence establishes that a service 
connected disability was either the principal or a 
contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312(a).  In determining whether a service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Certain diseases may be presumed to have been incurred in 
service, if they become manifest to a degree of ten percent 
or more within the applicable presumptive period, and 
specific threshold requirements are met.  38 U.S.C.A. 
§§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307, 3.309(e).  Further, 
disability that is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  

The death certificate states that the Veteran died of 
pneumonia, due or as a consequence of dementia.  Medical 
records from the Veteran's terminal hospital stay in February 
2005 verify this.

The appellant contends that the dementia is related to the 
Veteran's service connected conversion disorder and neurosis, 
or in the alternative was caused by service connected 
syphilis.

A VA psychologist reviewed the claims file, including all 
private and VA medical records, in October 2006, and offered 
a medical opinion on the cause of the Veteran's death.  She 
noted that the Veteran's psychiatric disability had been 
variously diagnosed over the years as conversion disorder, 
generalized anxiety disorder, and posttraumatic stress 
disorder (PTSD).  It was possible that the Veteran's failing 
health aggravated his mental health problems.  However, the 
psychiatric disability was less likely than not the cause of 
the Veteran's diagnosed dementia with cortical atrophy.  
"There is no evidence to my knowledge that psychiatric 
conditions cause dementia or cerebral atrophy."

March 2004 VA treatment records reveal that the Veteran was 
deteriorating physically, and was having difficulty with 
balance and gait.  A mild tremor was noted at rest.  The 
doctor indicated that a consultation with a neurologist was 
advised to exclude Parkinson's Disease.  In September 2004, 
the Veteran's wife reported that he had a mild seizure in a 
doctor's waiting room recently.  Although he was "generally 
coherent" and well oriented, there was some mild confusion.  
He was diagnosed with dementia.

A February 2005 CT scan of the Veteran' s head and brain by 
doctors at the NH Hospital showed "prominent age-related 
cerebral cortical atrophy...."  Records indicate increasing 
confusion.

There is no record or allegation of any treatment for 
syphilis or a residual thereof since service.

The Veteran's failing mental faculties and diminished 
capacity due to his dementia clearly contributed to the 
decline of his physical health.  That dementia was unrelated 
to service or any service connected disability, however.  
Medical records establish that the dementia was due to age-
related physical deterioration of the brain, and was not 
caused by either the service connected psychiatric condition 
or syphilis.  The appellant has expressed her sincere belief 
in a link between service connected disabilities and her 
husband's death.  As a layperson, lacking in medical training 
and expertise, the appellant cannot provide a competent 
opinion on a matter as complex as the cause of death or 
etiology of a disease process, and her views are of no 
probative value.  Even if her opinion was entitled to be 
accorded some probative value, it is far outweighed by the 
competent medical evidence of record.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006)).  There is also no 
evidence of record or allegation that hearing loss or 
sinusitis played any role in causing or contributing to the 
Veteran's death.

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and service connection for the 
cause of the Veteran's death is not warranted.


ORDER

Service connection for the cause of the Veteran's death is 
denied.


REMAND

The question of entitlement to DIC benefits under 38 U.S.C.A. 
§ 1318 is dependent upon a determination of the length of the 
Veteran's period of entitlement to a total disability rating 
prior to his death.  DIC benefits are payable where the 
Veteran was in receipt of, or was entitled to receive, 
compensation based on a 100 percent disability rating 
continuously for the 10 years prior to his death.  
38 U.S.C.A. § 1318.

The Veteran has two periods of entitlement to TDIU, the most 
recent covering the two plus years immediately prior to his 
death.  The appellant, through her representative, has 
attempted to argue that the discontinuance of TDIU in July 
1982 was a CUE.  CUE is a very specific and rare kind of 
error.  It is the kind of error, of fact or of law, that when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  If a CUE is found, a new, corrected decision must be 
issued, which "has the same effect as if the corrected 
decision had been made on the date of the reversed 
decision."  38 C.F.R. § 3.105(a).  In other words, if the 
discontinuance of TDIU was CUE, the reduction would be 
erased, and the Veteran would have been rated totally 
disabled from August 1975 to the time of his death.

Generally, CUE exists when either the correct facts, as they 
were known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  See 38 C.F.R. § 20.1403(a) (2009); 
Sorakubo v. Principi, 16 Vet. App. 120 (2002).  The appellant 
maintains that the due process provisions of 38 C.F.R. 
§ 3.105(e) which govern reduction or discontinuance of 
running compensation awards require VA to notify a Veteran of 
a proposed adverse rating action sixty days prior to actually 
taking the adverse action.  The Veteran then has the 
opportunity to dispute the reduction or discontinuance prior 
to its enactment.  

This is, however, the current regulation, effective from May 
11, 1990.  The law and regulation in effect at the time of 
the May 1982 rating decision provided that "rating action 
will be taken" and only then would the Veteran have the 
opportunity to dispute the adverse action.  38 C.F.R. 
§ 3.105(e) (1982).  Although it appears on its face that the 
appellant's allegation of CUE is fatally flawed, the Board is 
precluded from adjudicating the merits of her claim in the 
first instance.  

The Veteran must be afforded the opportunity to present 
evidence and argument regarding her newly raised CUE claim 
before the RO.  Only after that inextricably intertwined 
claim is resolved can the Board address the question of 
entitlement to DIC benefits under 38 U.S.C.A. § 1318.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is 
required.)

1.  Take appropriate action to develop and 
adjudicate the appellant's claim of CUE in 
a May 1982 RO decision discontinuing 
entitlement to TDIU effective July 1, 
1982.

2.  Readjudicate the claim on appeal.  If 
the benefit sought remains denied, issue 
an SSOC and provide the Veteran and his 
representative an appropriate period of 
time to respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
unless she is notified. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).









This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).







______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


